DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 06/19/2022 has been entered.  Claim(s) 1 has been amended. Claim(s) 6-10 were previously withdrawn. New claim(s) 11-17 have been added.  Accordingly, claim(s) 1-17 are currently pending in the application.  
Response to Arguments
Applicant's arguments filed 06/19/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding claim(s) 1 are moot as they rely upon amended claim limitations. The rejection of claim(s) 1 as amended may be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pourcher (US 2021/0197477A1 - of record).
Regarding claims 1-3, 12-14, and 17, Pourcher teaches an additive manufacturing facility (system) comprising a plurality of additive manufacturing machines M1-M4 (plurality of stations); a conveying device 42 (mechanism); and a computer (controller) (Fig 1; [0029], [0039]-[0041], and [0054]).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, a platform, the operation performed thereon, and the platform movement between the plurality of stations, and the material deposition with different materials do not impart patentability to the instant claim.
Examiner notes that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. MPEP 2111.02(II) and 2114. 
The limitation “formation of each of some or all of the patterned layers, such that each station performs a plurality of operations during the formation of the patterned layers, at least some of the plurality of operations performed by the station being different operations” is a recitation of intended use of the claimed stations. Pourcher teaches that M1-M4 can manufacture additive manufactured parts with different operations as required by the containment method ([0061]). 
The limitation “to relatively position the platform and the respective station to thereby allow the respective operation to be performed on the platform” is a recitation of intended use of the claimed mechanism. Pourcher teaches that the conveying device can relatively position M1-M4 allow the respective operation to be performed ([0041]). 
The limitation “to direct the operations performed by the respective stations and platforms, such that at least some of the operations are performed simultaneously” is a recitation of intended use of the claimed controller. Pourcher teaches that computer can direct the operations of M1-M4 such that the operations are performed simultaneously ([0032] and [0054]).
Although Pourcher does not specify wherein at least one of the stations is visited more than once, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to the conveying device and M1-M4 taught by Pourcher such that the conveying device is capable of performing the claimed intended use, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). 
Regarding claims 4-5 and 15-16, as applied to claim 1, Pourcher teaches that the conveying device 42 can relatively position M1-M4 allow the respective operation to be performed (where the mechanism positions the stations…in fixed locations) (Fig 1; [0041]).
Examiner notes that a claim is only limited by positively recited elements and, thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. Accordingly, the position of the platforms relative to the stations configured in fixed locations do not impart patentability to the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743